DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 4, and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ibsen et al. (US 4294349) (hereinafter Ibsen) in view of Rothschild et al. (US 2006/0169690) (hereinafter Rothschild).
Regarding Claim 1

	Ibsen teaches a device (below – Fig. 1) comprising: a set of items, a hardshell case, the hardshell case comprising a lid (13) and base (10), the hardshell case including a rigid exterior and a padded interior (11); and a plurality of removable modular containers (i.e. 14-17) for containing the items, each of the plurality of modular containers configured to be independently inserted into a cavity in the base, wherein when inserted the plurality of modular containers occupy substantially all available space in the cavity, and wherein each of the plurality of modular containers is sized based on a type of the items stored therein (Col. 4, Ln. 56 – Col. 5, Ln. 6). While Ibsen teaches the device is intended to be used for repairing dental prosthesis, Ibsen also teaches that the device is not restricted to that use (Col. 7. Ln. 5-9).

    PNG
    media_image1.png
    583
    670
    media_image1.png
    Greyscale

Ibsen does not teach the set of items are tablescape items, the set of tablescape items including plates, drinkware, and silverware.  
	Rothschild teaches a device (below – Fig. 3G and 3H) comprising: a set of tablescape items, the set of tablescape items including plates, drinkware, and silverware; a hardshell case, the hardshell case comprising a lid and base, the hardshell case including a rigid exterior and a padded interior (Paragraphs [0102] and [0103]).

    PNG
    media_image2.png
    441
    657
    media_image2.png
    Greyscale
  	
    PNG
    media_image3.png
    533
    533
    media_image3.png
    Greyscale

Ibsen and Rothschild are analogous inventions in the field of storage containers for multiple different items.  It would have been obvious to one skilled in the art at the time of filing to modify the device of Ibsen with the teachings of the tablescape items of Rothschild as the statement that the containers are used for tablescape items is a matter of intended use. 
Furthermore, regarding the physical combination, the question is not whether the prior art devices can be physically combined, but whether a person of ordinary skill in the art would have found it obvious to combine different features or elements of known devices in a predictable way. See Orthopedic Equip. Co. v. United States, 702 F.2d 1005, 1013 (Fed. Cir. 1983): "There is a distinction between trying to physically combine the two separate apparatus disclosed in two prior art references on the one hand, and on the other hand trying to learn enough from the disclosures of the two references to render obvious the claims in suit. ...Claims may be obvious in view of a combination of references, even if the features of one reference cannot be substituted physically into the structure of the other reference.” See MPEP 2145(III).

Regarding Claim 2

	Modified Ibsen teaches all the limitations of claim 1 as stated above. Ibsen further teaches the rigid exterior is formed from a material suitable for commercial shipping (Col. 4, Ln. 56-58).

Regarding Claim 4

	Modified Ibsen teaches all the limitations of claim 1 as stated above. Ibsen further teaches the padded interior (11) comprises foam padding (Col. 4, Ln. 58-59).

Regarding Claim 5

Modified Ibsen discloses the claimed invention except for the foam padding specifically comprising 1-inch foam padding in the base and ½-inch foam padding in the lid. It would have been obvious to have the foam padding be 1-inch foam padding in the base and ½-inch foam padding in the lid, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  MPEP § 2144.04.

Claims 3, 6, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over modified Ibsen as applied to claims 1 and 2 above, and further in view of Sheikh (US 2011/0272232).
Regarding Claim 3

	Modified Ibsen teaches all the limitations of claim 2 as shown above.  Modified Ibsen does not teach the rigid exterior comprises acrylonitrile butadiene styrene.  
Sheikh teaches a device comprising: a hardshell case (below – Fig. 1D), the hardshell case comprising a lid (104a and 102) and base (104b), the hardshell case including a rigid exterior and a padded interior (Paragraphs [0014] and [0015]). The device of Sheikh being capable of further comprising a plurality of modular containers. Sheikh further teaches the rigid exterior is formed from a material suitable for commercial shipping, specifically the rigid exterior comprising acrylonitrile butadiene styrene (Paragraph [0014]).

    PNG
    media_image4.png
    612
    515
    media_image4.png
    Greyscale

Modified Ibsen and Sheikh are analogous inventions in the field of compartmented storage containers.  It would have been obvious to one skilled in the art at the time of filing to modify the plastic material of the rigid exterior of modified Ibsen with the teachings of acrylonitrile butadiene styrene as taught by Sheikh in order to allow the rigid exterior to be lightweight while maintaining rigidity (Paragraph [0014]).

Regarding Claim 6

	Modified Ibsen teaches all the limitations of claim 1 as shown above.  Modified Ibsen does not teach two handles on opposite sides of the hardshell case.  
Sheikh teaches a device comprising: a hardshell case (below – Fig. 1D), the hardshell case comprising a lid (104a and 102) and base (104b), the hardshell case including a rigid exterior and a padded interior (Paragraphs [0014] and [0015]). The device of Sheikh being capable of further comprising a plurality of modular containers. Sheikh further teaches at least two handles (118) being attached to different sides of the case (Paragraph [0025]). 
Modified Ibsen and Sheikh are analogous inventions in the field of compartmented storage containers.  It would have been obvious to one skilled in the art at the time of filing to modify the device of modified Ibsen with the teachings of handles by Sheikh in order to better allow the device to be carried, which is a well-known function of handles.
While Sheikh does not specifically teach two handles being located on opposite sides of the case, it would have appeared obvious to one of ordinary skill in the art at the time of filing to include a first and second handle on opposite sides of the case in order to allow the user more flexibility with handling the case by increasing the number of lift points. Further, according to MPEP 2144.04, Section VI - B, a duplication of parts does not provide patentable distinction over the prior art of record.  As such, the claim of the device having two handles on opposite sides of the hardshell case, does not provide patentable distinction over the prior art of record.

Regarding Claim 19

	Modified Ibsen teaches all the limitations of claim 1 as shown above. Ibsen further teaches the lid and base may be connected by multiple different means (see Fig. 1 and Fig. 7). Modified Ibsen does not specifically teach a zipper connecting the lid and base.  The Examiner would like to note that the use of a zipper to connect a lid and a base is extremely well known in the art. 
Sheikh teaches a device comprising: a hardshell case (below – Fig. 1D), the hardshell case comprising a lid (104a and 102) and base (104b), the hardshell case including a rigid exterior and a padded interior (Paragraphs [0014] and [0015]). The device of Sheikh being capable of further comprising a plurality of modular containers. Sheikh further teaches a zipper (106b) connecting the lid and base (Paragraph [0016]).
Modified Ibsen and Sheikh are analogous inventions in the field of compartmented storage containers.  It would have been obvious to one skilled in the art at the time of filing to modify the device of modified Ibsen with the teachings of a zipper connecting the lid and base of Sheikh as a zipper is a functionally equivalent closing mechanism of those which are taught by Ibsen. Further, at the time of filing, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have a zipper connecting the lid and base.  Applicant has not disclosed that a zipper connecting the lid and base provides an advantage, is used for a particular purpose or solves a stated problem.  As such, the claim of a zipper connecting the lid and base does not provide patentable distinction over the prior art of record.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over modified Ibsen as applied to claim 1 above, and further in view of Dayton et al. (US 2009/0008202) (hereinafter Dayton).
Regarding Claim 20

	Modified Ibsen teaches all the limitations of claim 1 as shown above.  Modified Ibsen does not teach the lid further comprises a debossed area on the exterior facing side of the lid, the debossed area sized to house a shipping label.  
	Dayton teaches a device (below – Fig. 2) comprising: a hardshell case (200), the hardshell case comprising a lid and base, the hardshell case including a rigid exterior (Paragraph [0029]). Dayton teaches the lid further comprises a debossed area (222) on the exterior facing side of the lid, the debossed area sized to house a label (Paragraph [0031]). While Dayton does not teach the label is specifically a shipping label, it would appear obvious to one of ordinary skill in the art that a shipping label is more than capable of being placed in the debossed area.  
Modified Ibsen and Dayton are analogous inventions in the field of hardshell cases.  It would have been obvious to one skilled in the art at the time of filing to modify the lid of modified Ibsen with the teachings of the debossed area for a shipping label of Dayton in order to provide an area where a label can be provide that provides protection from abrasion, peeling, tearing, ripping, soiling, and the like (Paragraph [0031]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11116297. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim at least a device comprising: a set of tablescape items, the set of tablescape items including plates, drinkware, and silverware; a hardshell case, the hardshell case comprising a lid and base, the hardshell case including a rigid exterior and a padded interior wherein the lid includes a cavity formed via a lid flap present on the interior side of the lid, the lid flap connected to the lid via a zipper; and a plurality of modular containers for storing the tablescape items, the plurality of modular containers configured to be inserted into a cavity in the base, wherein when inserted the plurality of modular containers occupy substantially all available space in the cavity, and wherein each of the plurality of modular containers is sized based on a type of the tablescape items stored therein; and a device comprising: a set of tablescape items, the set of tablescape items including plates, drinkware, and silverware; a hardshell case, the hardshell case comprising a lid and base, the hardshell case including a rigid exterior and a padded interior; and a plurality of removable, modular containers for containing the tablescape items, each of the plurality of modular containers configured to be independently inserted into a cavity in the base, wherein when inserted the plurality of modular containers occupy substantially all available space in the cavity, and wherein each of the plurality of modular containers is sized based on a type of the tablescape items stored therein, wherein the plurality of modular containers includes a drinkware bag for storing the drinkware, (a decor bag,) a dinner plate bag for storing a first set of the plates, a salad plate bag for storing a second set of the plates wherein - 30Docket. No. 191337-100102/US Non-Provisional Patent the second set of plates are smaller than the first set of plates, and a silverware roll bag for storing the silverware.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Further pertinent prior art includes but is not limited to that which is listed in the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER CASTRIOTTA whose telephone number is (571)270-5279. The examiner can normally be reached Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571) 272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER CASTRIOTTA/Examiner, Art Unit 3733                                                                                                                                                                                                        
/DON M ANDERSON/Primary Examiner, Art Unit 3733